              Case 2:20-cr-00146-JCC Document 62 Filed 04/01/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-0146-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    JESUS DANIEL LERMA-JARAS, and
      LIONEL GONZALEZ-TORRES,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Mr. Lerma-Jaras’s unopposed motions for an
18
     extension of time to respond to the Court’s minute orders regarding Mr. Lerma-Jaras’s pro se
19
     motions to dismiss (Dkt. Nos. 60, 61.) Having reviewed the relevant record and finding good
20
     cause, the Court hereby GRANTS the motions. Counsel for Mr. Lerma-Jaras shall respond to the
21
     Court’s questions in Docket No. 58 by April 15, 2021.
22
            DATED this 1st day of April 2021.
23
                                                          William M. McCool
24
                                                          Clerk of Court
25
                                                          s/Paula McNabb
26                                                        Deputy Clerk


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 1
